PER CURIAM
Defendant is charged with four counts relating to growing marijuana. ORS 475.992; ORS 475.993. The trial court suppressed the evidence obtained as a result of a search, concluding that the affidavit supporting the search warrant did not demonstrate probable cause for the search.
On review of the affidavit, we disagree. The affidavit adequately sets out facts showing that there was probable cause to believe defendant maintained an ongoing operation growing and selling marijuana.
Reversed and remanded.